J-S30005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: S.S., A MINOR,                      IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                        Appellee



APPEAL OF: K.S., MOTHER

                                                No. 188 MDA 2017


               Appeal from the Decree December 30, 2016
              In the Court of Common Pleas of York County
                  Orphans' Court at No(s): 2015-0031A


IN RE: L.J.K., A MINOR,                    IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                        Appellee



APPEAL OF: K.S., MOTHER

                                                No. 189 MDA 2017


               Appeal from the Decree December 30, 2016
              In the Court of Common Pleas of York County
                  Orphans' Court at No(s): 2015-0030A




IN RE: S.S., A MINOR,                      IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                        Appellee



APPEAL OF: K.S., MOTHER

                                                No. 207 MDA 2017
J-S30005-17


                Appeal from the Order Entered January 3, 2016
                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000065-2013


IN THE INTEREST OF: L.J.K., A MINOR,             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee



APPEAL OF: K.S., MOTHER

                                                     No. 208 MDA 2017


                Appeal from the Order Entered January 3, 2016
                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000066-2013


BEFORE: SHOGAN, RANSOM, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 19, 2017

       K.S. (“Mother”) appeals from the December 30, 2016 decrees

involuntarily terminating her parental rights to her minor children, S.S., a

daughter born in April of 2010, and L.J.K., a son born in June of 2011

(collectively, “the Children”).1 In addition, Mother appeals from the orders

entered January 3, 2017, which changed the Children’s permanency goals

from reunification to adoption. We affirm.

       On March 22, 2013, the York County Office of Children, Youth and

Families (“CYF”) filed applications for emergency protective custody of the
____________________________________________


1
   The trial court also terminated the parental rights of T.A., the father of
S.S., and C.K., the father of L.J.K.     Neither father has appealed the
termination of his parental rights.



                                           -2-
J-S30005-17



Children.    In its applications, CYF averred that it was previously involved

with Mother due to her lack of appropriate housing and concerns regarding

her parenting skills.     Application for Emergency Protective Custody (S.S.),

3/22/13, at 3.       CYF averred that the Children should be removed from

Mother’s care for a variety of reasons, including Mother’s ongoing housing

issues, domestic violence concerns, Mother’s failure to address the Children’s

medical needs appropriately, the dirty and unkempt appearance of the

Children, and scratches to the faces of both Children, including some on

S.S.’s face that were so deep they could cause permanent scarring. 2 Id. at

4-6.   The Children were removed from Mother’s care that same day and

adjudicated dependent by orders entered April 9, 2013.

       For the next two years, CYF provided Mother with a variety of services,

including three in-home teams, in an effort to reunify her with the Children.

N.T., 7/9/15, at 57, 60-62. However, Mother failed to remedy the conditions

which led to the Children’s removal. On March 24, 2015, CYF filed petitions

to terminate involuntarily Mother’s parental rights to the Children, as well as

petitions to change the Children’s permanency goals from reunification to

adoption. The trial court conducted a termination and goal-change hearing

on July 2, 2015, July 9, 2015, and August 25, 2015.         On December 18,

____________________________________________


2
  In addition to the allegations in the applications for emergency protective
custody, CYF had concerns regarding Mother’s mental health and substance
abuse. N.T., 7/9/15, at 15.




                                           -3-
J-S30005-17



2015, the court entered orders changing the Children’s permanency goals

from reunification to placement with a non-relative legal custodian and with

a concurrent goal of reunification. On January 19, 2016, the court entered

orders denying the termination petitions.        CYF and the Children’s guardian

ad litem3 appealed.

       A prior panel of this Court vacated the trial court’s orders.     In the

Interest of S.I.M.S., 103 MDA 2016, 2016 WL 5920416 (Pa. Super. filed

September 7, 2016) (unpublished memorandum). This Court explained that

the trial court failed to conduct a proper analysis pursuant to the statutory

authority governing termination and goal-change petitions and remanded
____________________________________________


3
   We are aware of the Pennsylvania Supreme Court’s recent decision in In
Re Adoption of L.B.M., 156 A.3d 1159 (Pa. 2017), wherein the court held
that 23 Pa.C.S. § 2313(a) requires the trial court to appoint counsel for a
child in a termination of parental rights case; because the failure to do so is
structural, it can never be a harmless error.

    Notably, in part part II-B of the lead opinion, Justice Wecht held that a
trial court is required to appoint counsel to represent a child’s legal interests
even when the child’s guardian ad litem, who is appointed to represent the
child’s best interests, is an attorney. Justice Wecht would hold that the
interests are distinct and require separate representation. However, four
members of the Court disagreed with such a strict application of section
2313(a). Rather, they opined in various concurring and dissenting opinions
that separate representation would be required only if the child’s best
interests and legal interests conflicted.

   In the present case, Mother did not raise before the trial court any
concerns that would have created a need for independent legal counsel for
the Children, nor did she make any claims that the GAL did not properly
represent the Children’s legal and best interests. In fact, we observe that
the GAL, who is also an attorney, well represented the Children on both
fronts and that their legal and best interests were not in conflict.



                                           -4-
J-S30005-17



the case for the court to conduct a new analysis. Having complied with our

directive,   the   trial   court   entered   decrees   on   December   30,   2016,

involuntarily terminating Mother’s parental rights to the Children. The trial

court also entered orders changing the Children’s permanency goals to

adoption with a concurrent goal of placement with a non-relative legal

custodian on January 3, 2017.          Mother timely filed notices of appeal on

January 27, 2017, along with concise statements of errors complained of on

appeal.

      Mother now raises the following issues for our consideration:

      I.     Whether the trial court erred as a matter of law by
             granting the request of [CYF] to terminate [Appellant]
             Mother’s parental rights when the agency failed to present
             clear and convincing evidence under 23 PA. C.S[.]A.
             Section 2511 (a) (1) (2) (5) (8).

      II.    Whether the [trial] court erred when it found that [CYF]
             presented clear and convincing evidence that termination
             of [Appellant] Mother’s parental rights best served the
             emotional needs and welfare of the [C]hild[ren].

      III.   Whether the trial court erred by granting [CYF] the
             requested goal change from reunification to adoption
             without clear and convincing evidence that this change of
             goal would best serve the interests of the Children.

Mother’s Brief at 4 (full capitalization omitted; reordered for ease of

disposition).

      We first address Mother’s claim that the trial court erred by

terminating her parental rights.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and

                                        -5-
J-S30005-17


      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Section 2511(a)(8), and (b), which provides as follows:




                                      -6-
J-S30005-17


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    * * *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                    * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1)
      The child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275–1276 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8) does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that


                                     -7-
J-S30005-17



led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted; emphasis in original).

      In its December 30, 2016 opinion, the trial court found that the

Children have been removed from Mother’s care for over twelve months and

that Mother failed to remedy the conditions which led to the Children’s

removal.   Trial Court Opinion, 12/30/16, at 10.    The trial court explained

that the Children were removed from Mother’s based on “concerns regarding

unstable housing and safety of the [C]hildren due to Mother’s lack of

parenting skills, her substance abuse issues, and her mental health issues.”

Id.   The court observed that, while Mother did obtain stable housing, she

made only minimal progress with respect to parenting, substance abuse, and

mental health.   Id. at 10-13.    The court further found that terminating

Mother’s parental rights would serve the needs and welfare of the Children.

Id. at 13-16.    The court reasoned that the Children have a bond with

Mother, but that this bond is outweighed by “the need of the [C]hildren to be

properly cared for, by Mother’s lack of parenting skills, and her inability to

obtain those skills despite extensive training by CYF.” Id. at 14. The court

opined that the Children have a bond with their foster family. Id. at 14-15.

      In response, Mother argues that she remedied the conditions which led

to the Children’s removal and that terminating her parental rights would not

serve the Children’s needs and welfare.    Mother’s Brief at 24-25.    Mother

contends that she has maintained stable housing and attended her visits

with the Children consistently. Id. at 23-26. Mother further claims that the

                                    -8-
J-S30005-17



Children share a strong bond with her and that severing that bond would be

detrimental to the Children. Id. at 27.

      Our review of the record supports the trial court’s findings.    With

respect to the first requirement of Section 2511(a)(8), the Children have

been removed from Mother’s care for over twelve months.        The Children

were first removed from Mother’s care on March 22, 2013. N.T., 7/9/15, at

11.   By the time of the termination and goal-change hearing in July and

August of 2015, the Children had been removed from Mother’s care for over

two years. Mother admitted that she is not ready to care for the Children.

Id. at 70–71.

      With respect to the second requirement of Section 2511(a)(8), the

record confirms that Mother failed to remedy the conditions which led to the

Children’s removal.   During the termination and goal-change hearing, CYF

presented the testimony of family support caseworker, Kristina Scott.

Ms. Scott testified, as discussed above, that the Children were removed from

Mother’s care due to Mother’s lack of stable housing, mental health

concerns, substance abuse concerns, and inadequate parenting skills. N.T.,

7/9/15, at 15.

      With regard to housing, Ms. Scott testified that Mother has resided in

the same apartment for about two years.     N.T., 7/9/15, at 18.   However,

Ms. Scott expressed concern that Mother recently faced eviction proceedings

and that Mother’s ability to maintain that apartment remains “uncertain.”

Id. at 18-19, 71.

                                    -9-
J-S30005-17



       As for Mother’s mental health, Ms. Scott explained that Mother has

several diagnoses, including post-traumatic stress disorder, adjustment

disorder with mixed disturbances of emotions, and conduct-depressive

disorder, not otherwise specified.         N.T., 7/9/15, at 16.    Mother has been

prescribed medication to help her address these diagnoses, but she refuses

to take it. Id. at 16, 63. Mother currently receives therapy from a Catholic

Charities in-home psychiatrist.           Id. at 16, 61-62.       Previously, Mother

received additional outpatient therapy through Catholic Charities, but this

therapy closed unsuccessfully due to Mother’s lack of attendance. Id. at 16,

62.

       Concerning substance abuse, Ms. Scott testified that Mother “had a

substance abuse problem with marijuana” when she first became involved

with CYF in 2010. N.T., 7/9/15, at 19. Mother sometimes tested positive for

marijuana or refused to be tested.4            Id.   Mother completed a drug and

alcohol evaluation, but she was discharged unsuccessfully from the

recommended outpatient treatment. Id. at 31, 62.

       Regarding parenting skills, Ms. Scott testified that Mother receives only

supervised visits with the Children. N.T., 7/9/15, at 47. Ms. Scott explained
____________________________________________


4
      The record indicates that Mother tested positive for THC
(tetrahydrocannabinol) on December 5, 2014, and December 9, 2014, and
that Mother admitted to using marijuana as recently as January 13, 2015.
N.T., 7/2/15, at 216–217, Guardian’s Exhibit 3 (N.T. Permanency Review
Hearing, 1/13/15, at 8, 17-18) (“I did smoke today. I smoked before. I did.
That’s the only time I smoked.”)).



                                          - 10 -
J-S30005-17



that Mother was offered unsupervised visits with Children from October 2014

until November 2014, but that Mother’s unsupervised visits were ended due

to her “very questionable” behaviors while caring for the Children.    Id. at

26, 47. These behaviors included driving the Children with only a learner’s

permit and allowing the Children to take turns “steering the car while it’s in

motion” through a parking lot while sitting on the lap of Mother’s sister. Id.

at 26–27, 47–48. Ms. Scott reported that S.S. described one unsupervised

visit during which “there was a man in Mommy’s room and he wasn’t allowed

out during the visit, but there was a man in there, and he was hiding in the

room during the visit.” Id. at 27. Ms. Scott expressed concern that Mother

exhibits poor decision-making when left unsupervised with the Children,

which puts the Children at risk. Id. at 73.

      Finally, with respect to the third requirement of Section 2511(a)(8),

the record confirms that the Children’s needs and welfare will be served by

terminating Mother’s parental rights.   Although Ms. Scott testified that the

Children share a strong bond with Mother, she also testified that the

Children have a strong bond with their pre-adoptive foster parents, who they

refer to as “mom and dad.” N.T., 7/9/15, at 54–55; N.T., 8/25/15, at 61.

      We reiterate that it was within the trial court’s discretion to conclude

the Children’s need for permanence and stability outweighs any harm that

they may suffer as a result of the termination of Mother’s parental rights.

This is especially true where, as here, the Children have been removed from

Mother’s care for several years and Mother remains unable to care for them.

                                    - 11 -
J-S30005-17



As this Court has stated, “[A] child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities.   The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.” R.J.S., 901 A.2d at 513.

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).           This

Court has discussed the analysis pursuant to Section 2511(b) as follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
             any existing parent-child bond can be severed
             without detrimental effects on the child.




                                     - 12 -
J-S30005-17


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).5

       As explained above, our review of the record confirms that terminating

Mother’s parental rights will best serve the needs and welfare of the

Children. The Children have spent years in foster care, and Mother remains

unable and unprepared to care for them. N.T., 7/9/15, at 11, 15–16, 18–

19, 47, 62–63, 70–71, 73. While the Children are bonded with Mother, the

record supports the trial court’s conclusion that this bond is outweighed by

the Children’s need for permanence and stability. N.T., 7/2/15, at 54, 151,

159–160; N.T., 7/9/15, at 54–55, 80–82; N.T., 8/25/15, at 23–24, 107–

123.

       We next consider Mother’s challenge to the orders changing the

Children’s permanency goals to adoption. We do so mindful of the following:

       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
____________________________________________


5
    We observe that Sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
child.   However, the needs-and-welfare analysis required by Section
2511(a)(8) is distinct from the needs-and-welfare analysis required by
Section 2511(b) and must be addressed separately. See In re C.L.G., 956
A.2d 999, 1009 (Pa. Super. 2008) (en banc) (“[W]hile both Section
2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and welfare
of the child,’ . . . they are distinct in that we must address Section 2511(a)
before reaching Section 2511(b).”).



                                          - 13 -
J-S30005-17


       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

             Pursuant to § 6351(f) of the Juvenile Act, [42 Pa.C.S.,]
       when considering a petition for a goal change for a dependent
       child, the juvenile court is to consider, inter alia: (1) the
       continuing necessity for and appropriateness of the placement;
       (2) the extent of compliance with the family service plan; (3) the
       extent of progress made towards alleviating the circumstances
       which    necessitated      the   original placement;     (4)   the
       appropriateness and feasibility of the current placement goal for
       the children; (5) a likely date by which the goal for the child
       might be achieved; (6) the child’s safety; and (7) whether the
       child has been in placement for at least fifteen of the last
       twenty-two months. The best interests of the child, and not the
       interests of the parent, must guide the trial court. As this Court
       has held, a child’s life simply cannot be put on hold in the hope
       that the parent will summon the ability to handle the
       responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088–1089 (Pa. Super. 2011) (citations and

quotation marks omitted).

       Instantly, the trial court addressed the factors set forth at Section

6351(f) its December 30, 2016 opinion. Trial Court Opinion, 12/30/16, at

2–8.   The trial court found that the Children have been in foster care for

over two years, that Mother has made “mostly minimal progress” during the

Children’s time in foster care, that she is not currently capable of caring for

the Children, and that she likely will not be capable of caring for the Children

in the near future.   Id. at 2–3, 5.   The trial court further found that the

Children are being properly cared for in their foster home and that changing

the Children’s permanency goal to adoption would provide the Children “with




                                     - 14 -
J-S30005-17



a sense of stability and permanency in their lives, which they will not have if

the goal were to remain reunification.” Id. at 8.

      Mother argues that she completed the majority of the goals set forth in

her Family Service Plan. Mother’s Brief at 18–19. Mother claims once again

that she maintained stable housing and attended her visits with the Children

consistently. Id. at 19. Mother further contends that she is participating in

therapy consistently and that she “has made fundamental changes in

regards to her anger management and coping skills[.]” Id. at 20. Mother is

not entitled to relief.

      As explained above, Mother has failed to remedy the conditions which

led to the removal of the Children from her care despite more than two

years of opportunities.   The Children need a permanent and stable home,

which Mother cannot provide.     Thus, the record supports the trial court’s

conclusion that it is in the Children’s best interests to change their

permanency goals from reunification to adoption.

      Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Mother’s parental rights to the

Children and by changing the Children’s permanency goals to adoption.

Accordingly, we affirm the December 30, 2016 decrees and the January 3,

2017 orders.




                                    - 15 -
J-S30005-17



     Decrees affirmed. Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2017




                                 - 16 -